Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious:
A ligament prosthesis comprising:
a plurality of elongate strips that have been cut from a collagen membrane comprising greater than 80% type I collagen and numerous collagen fibres,
wherein each elongate strip comprises a plurality of collagen fibres,
wherein a majority of the collagen fibres, are aligned parallel to each other in a common direction,
wherein each collagen fibre has a length,
wherein each elongate strip has a length of 2 cm to 20 cm, a thickness of 50 um to 400 um, and a width of 50 um to 5 mm,
wherein the lengths of a majority of the plurality of collagen fibres are aligned along the length of the respective elongate strips;
wherein the plurality of elongate strips are braided, plaited, woven, twisted or wound together to produce the ligament prosthesis,
wherein the ligament prosthesis has a diameter of less than or equal to 10 mm, a cross-sectional area of about 77-80 mm2, and is able to withstand a tensile load of 650 N without breaking or suffering any permanent deformation or damage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774